Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/21/2022 & 08/30/2022 have been entered.  Claims 1 & 3-20 remain pending in the application wherein claims 1, 12 & 19 are the only sole pending claims in independent form. Claims 1 & 19 were amended. Claim 2 remains cancelled. Claims 12-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/16/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1 & 3-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the apparatus and process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
5.	The drawing objections in the Office Action issued on 03/21/2022 are withdrawn.

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b), of claims 1 & 3-11 are withdrawn per amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Jin et al. (CN 110453173 A) of claims 1 & 4-10 are withdrawn per amendments of claim 1 and Applicants arguments being persuasive.
8.	The claim rejections under pre-AIA  35 U.S.C. 103(a) as obvious over Jin et al. (CN 110453173 A) of claims 3 & 11 are withdrawn per amendments of claim 1.

Reasons for Allowance
9.	Claims 1 & 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A fine metal mask, comprising: 
a mask pattern region; and 
a non-mask region disposed at a periphery of the mask pattern region; 
wherein the mask pattern region includes a first grid pattern region, a barrier ring pattern disposed around the first grid pattern region, and a second grid pattern region disposed at an outer periphery of the barrier ring pattern; 
wherein the first grid pattern region includes a plurality of grids defined by a plurality of first bars which extend along a first direction and a plurality of second bars which extend along a second direction and intersect with the first bars; the first direction is perpendicular to the second direction; 
a thickness of the barrier ring pattern in a third direction, is less than a thickness of the non-mask region in the third direction, and the third direction is perpendicular to the first direction and the second direction.” The closest prior art of record Jin et al. (CN 110453173 A), does not teach nor suggest “wherein the first grid pattern region includes a plurality of grids defined by a plurality of first bars which extend along a first direction and a plurality of second bars which extend along a second direction and intersect with the first bars; the first direction is perpendicular to the second direction; a thickness of the barrier ring pattern in a third direction, is less than a thickness of the non-mask region in the third direction, and the third direction is perpendicular to the first direction and the second direction” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 12 recites “A mask assembly, comprising: 
the fine metal mask according to claim 1; 
an open mask; 
wherein the fine metal mask is stacked on the open mask; 
the open mask includes a frame, a mask body disposed on the frame, and at least one opening region defined in the mask body; 
the opening region and the first grid pattern region have the same shape and are correspondingly arranged; 
an orthographic projection of an edge of the opening region to the fine metal mask falls within the barrier ring pattern at the periphery of the corresponding first grid pattern region.” The closest prior art of record Jin et al. (CN 110453173 A), does not teach nor suggest “wherein the first grid pattern region includes a plurality of grids defined by a plurality of first bars which extend along a first direction and a plurality of second bars which extend along a second direction and intersect with the first bars; 
the first direction is perpendicular to the second direction; a thickness of the barrier ring pattern in a third direction, is less than a thickness of the non-mask region in the third direction, and the third direction is perpendicular to the first direction and the second direction” as in the context of independent claim 12. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 19 recites “A method for manufacturing a fine metal mask, comprising: 
forming a fine metal mask in such a manner that the fine metal mask includes a mask pattern region and a non-mask region disposed at a periphery of the mask pattern region, the mask pattern region includes at least one first grid pattern region, a barrier ring pattern disposed around the first grid pattern region, and a second grid pattern region disposed at an outer periphery of the barrier ring pattern; 
wherein the first grid pattern region includes a plurality of grids defined by a plurality of first bars which extend along a first direction and a plurality of second bars which extend along a second direction and intersect with the first bars; the first direction is perpendicular to the second direction; 
a thickness of the barrier ring pattern in a third direction, is less than a thickness of the non-mask region in the third direction, and the third direction is perpendicular to the first direction and the second direction.” The closest prior art of record Jin et al. (CN 110453173 A), does not teach nor suggest “wherein the first grid pattern region includes a plurality of grids defined by a plurality of first bars which extend along a first direction and a plurality of second bars which extend along a second direction and intersect with the first bars; the first direction is perpendicular to the second direction; a thickness of the barrier ring pattern in a third direction, is less than a thickness of the non-mask region in the third direction, and the third direction is perpendicular to the first direction and the second direction” as in the context of independent claim 19. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717